Citation Nr: 1516390	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for asthma. 


REPRESENTATION

Veteran represented by:	Cheryl R. King, Agent


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980 and from August 1981 to August 1984.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2010 substantive appeal, the Veteran requested a Board hearing at his local VA office before a Veterans Law Judge.  The Veteran was scheduled for a hearing in January 2015.  There is no evidence in the record that the Veteran was ever notified of this scheduled hearing, yet his agent appears to have been aware, because in a December 2014 statement, she asked that it be rescheduled.  Specifically, she asked that the hearing be rescheduled until after the RO reached a decision on his November 2014 claims for a back disability, a left knee disability, a neck disability, depression, and individual unemployability.  The agent stated that the Veteran may decide to withdraw his appeal depending on the success of those claims.

VA did not respond to the Veteran's request to reschedule his hearing, and it was noted that the Veteran failed to report to his January 2015 hearing.  Because the agent's December 2014 statement was received by VA more than two weeks before the scheduled hearing, the Board finds that the Veteran was entitled to a rescheduled hearing date.  38 C.F.R. § 20.702(c).  As the hearing has not been rescheduled and there is no indication that the Veteran's hearing request has been withdrawn in writing, remand is appropriate.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing in Atlanta, Georgia before a Veterans Law Judge, with appropriate notification to the Veteran and his representative at his address of record at least 30 days prior to the hearing date in accordance with 38 C.F.R. § 19.76.  A copy of the notification letter must be placed in the claims file.  If possible, the hearing should be scheduled after the RO has decided the Veteran's claims received in November 2014.  If such an accommodation is not possible, the Veteran should be notified so and scheduled for a hearing at the earliest available opportunity.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

